IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0446
                              Filed April 15, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

PRESTON MICHAEL BRITTAIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William P. Kelly, Judge.



      The defendant appeals the sentences imposed following his pleas of guilty.

AFFIRMED.




      Nicholas Einwalter, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and Greer and Ahlers, JJ.
                                         2


BOWER, Chief Judge.

      Preston Brittain appeals from the sentences imposed following his pleas of

guilty to three counts of sexual abuse in the third degree. He contends the district

court abused its discretion in imposing a prison term instead of suspending the

sentences. Finding no abuse of the court’s sentencing discretion, we affirm.

      In 2018, five years after assaults ceased, three minors reported Brittain

repeatedly vaginally and anally sexually assaulted them while he was caring for

them in their home. Brittain, who was a teenager at the time of the assaults,

continued the behavior for an extended period of time. Brittain was subsequently

charged with three counts of second-degree sexual abuse.

      The parties entered into a plea agreement by which Brittain would plead

guilty to three counts of third-degree sexual abuse, the State would recommend

consecutive prison terms, and Brittain could argue for any sentence that might be

available to a juvenile, including deferred judgment or a suspended sentence.

      Following a sentencing hearing at which the prosecutor argued for

consecutive prison terms and the defense argued for a suspended sentence, the

district court imposed three ten-year prison terms, to run consecutively. Brittain

appeals.

      We review sentencing decisions for an abuse of discretion when the
      sentence is within the statutory limits. We will find an abuse of
      discretion when “the district court exercises its discretion on grounds
      or for reasons that were clearly untenable or unreasonable.” A ruling
      is untenable when the court bases it on an erroneous application of
      law. If the evidence supports the sentence, the district court did not
      abuse its discretion.

State v. Guise, 921 N.W.2d 26, 30 (Iowa 2018) (citations omitted).
                                        3


      Here, the sentencing court considered all pertinent factors, the various

recommendations from the parties, and the presentence investigation report and

imposed a sentence within the statutory limits. The court pronounced from the

bench a thoughtful and detailed analysis for its sentencing decision. The court did

not abuse its discretion. We affirm.

      AFFIRMED.